                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


MÁXIMA ACUÑA-ATALAYA; DANIEL       :
CHAUPE-ACUÑA; JILDA CHAUPE-ACUÑA;  :
CARLOS CHAUPE-ACUÑA; YSIDORA       :                                 CIVIL ACTION
CHAUPE-ACUÑA, personally and on behalf
                                   :                                 No. 17-1315
of her minor child; ELIAS CHAVEZ-  :
RODRIGUEZ, personally and on behalf:
of her minor child; and MARIBEL HIL-
                                   :
BRIONES,                           :
                                   :
                   Plaintiffs,     :
                v.                 :
                                   :
NEWMONT MINING CORPORATION,        :
NEWMONT SECOND CAPITAL             :
CORPORATION; NEWMONT USA           :
LIMITED; and NEWMONT PERU LIMITED, :
                                   :
                   Defendants.     :


McHUGH, J.                                                                      MARCH 10, 2020
                                  MEMORANDUM OPINION

       This case concerns a conflict over a tract of land in northern Peru between a family of

indigenous campesinos residing on the land (Plaintiffs) and several Delaware-incorporated

mining entities, collectively referred to as Newmont. Newmont owns a gold mining company

operating in the region, and land on which Plaintiffs live and farm sits atop a gold deposit.

       In 2017, Plaintiffs brought suit in the District of Delaware. In their Complaint, they

contended that Newmont’s agents had used violence and other illegal tactics to evict them from

their land. Plaintiffs opted to proceed in these federal courts and not the courts of Peru because

they believed the Peruvian courts were corrupt and would not fairly adjudicate their claims.

After Plaintiffs filed suit, Newmont moved to dismiss on forum non conveniens grounds,

arguing, among other things, that the sources of proof and the key witnesses were in Peru. I
granted Newmont’s motion, with conditions, and Plaintiffs appealed. While the appeal was

pending, a further political crisis arose in Peru, leading both its judiciary and Congress to declare

states of emergency. As a result, the Court of Appeals vacated my Order dismissing Plaintiffs’

Complaint and remanded for me to reevaluate whether Peru remained an adequate alternative

forum in light of the instances of corruption identified following my dismissal.

       The parties have submitted supplementary materials concerning those scandals for my

consideration. Though the events described are again concerning, they do not suffice to supplant

my previous conclusion that Peru is an adequate alternative forum under the appropriate forum

non conveniens legal framework. Newmont’s motion to dismiss therefore will be granted.

However, because I remain concerned that Plaintiffs’ ability to be fairly heard in Peru is

compromised, I grant Newmont’s motion subject to various conditions attached to the

accompanying Order.

I.     Nature and stage of the proceedings

           The District of Delaware lawsuit

       The facts relevant to Plaintiffs’ decision to bring suit were detailed in my previous

opinion. See ECF 92, at 2-5. I will restate them here, but only briefly. This case arises from a

conflict over a tract of land in Cajamarca, Peru, a rural region in the northern Andes. Plaintiffs

are campesinos—indigenous subsistence farmers residing on that land, which they refer to as

“Tragadero Grande.” Plaintiffs claim they purchased possessory rights to Tragadero Grande in

1994. ECF 1, ¶ 65. In the years following Plaintiffs’ alleged purchase, Minas Conga, a Peruvian

mining company, began negotiating with members of the community to acquire the land for a

mining project. Minas Conga achieved some success in its negotiations with members of the

community. But Plaintiffs insist they never sold or transferred the possessory rights they had in

Tragadero Grande to Minas Conga or any other entity. Newmont, for its part, claims that Minas

                                                  2
Conga entered legitimate land-sale contracts for hundreds of acres in the region, including

Tragadero Grande. Reconciling the parties’ positions seems to turn on decades-old Spanish

language real estate documents, the oral histories of the parties to the negotiations, and complex

property law governing land held by campesinos. In any case, in 2001, Minas Conga transferred

the property rights it alleges it acquired to Minera Yanacocha, a subsidiary of Newmont.

       Conflict between the parties began in earnest in 2010. According to Plaintiffs, in late

2010, Newmont or its agents entered Tragadero Grande and destroyed Plaintiffs’ property and

crops. Then, the next year, Yanacocha staff, accompanied by members of the Peruvian National

Police and a private security firm, sought to evict Plaintiffs from the land. In doing so, Plaintiffs

allege that the entities attacked them and again destroyed their property. Plaintiffs further allege

that the purpose of these attacks was to dispossess them of their portion of the land to facilitate

the development of a gold mine operated by Newmont and its Peruvian subsidiary. Newmont

concedes that it or its agents worked with the Peruvian National Police and other security

officials to evict Plaintiffs from the land. But, according to Newmont, such measures were

necessary “to protect [their] possessory interests under Peruvian law.” ECF 15, at 3.

           The District Court opinion

       Plaintiffs brought suit against Newmont in the federal district court in Delaware.

Plaintiffs filed in Delaware and not Peru because they were convinced that the Peruvian courts,

including the trial courts in Cajamarca, were corrupt and would not fairly adjudicate their case.

After suit was filed, Newmont moved to dismiss the Complaint on forum non conveniens

grounds. I granted Newmont’s motion on April 11, 2018, concluding that Peru was an adequate

alternative forum and that the relevant forum non conveniens criteria otherwise favored

dismissal. See Acuña-Atalaya v Newmont Mining Corp., 308 F. Supp. 3d 812, 819-20 (E.D. Pa.

2018) (all citations will be to the slip opinion, available at ECF 92).
                                                  3
       In deciding whether forum non conveniens dismissal was appropriate, I employed the

standard three-step analytical framework that the Court of Appeals prescribed in Eurofins

Pharma US Holdings v. BioAlliance Pharma SA, 623 F.3d 147 (3d Cir. 2010):

       •   “First, the court must determine ‘whether an adequate alternate forum’ exists to
           entertain the case.” ECF 92, at 9 (quoting Eurofins Pharma, 623 F.3d at 160).

       •   “If so, the court must next determine ‘the appropriate amount of deference to be given
           the plaintiff’s choice of forum.’” Id. (quoting Eurofins Pharma, 623 F.3d at 160).

       •   “Finally, the court must weigh ‘the relevant public and private interest factors’ . . . to
           determine whether, on balance, ‘trial in the chosen forum would result in oppression
           or vexation to the defendant out of all proportion to the plaintiff’s convenience.’” Id.
           (quoting Eurofins Pharma, 623 F.3d at 160).

In applying the Eurofins factors, I noted that defendants seeking dismissal on the basis of forum

non conveniens bear the burden of persuasion at every stage of the analysis. Id. (citing Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981), and Lacey v. Cessna Aircraft Co., 862 F.2d 38,

43-44 (3d Cir. 1988)).

       As to the first Eurofins factor, I concluded that Peru was an adequate alternative forum

because Newmont stipulated to service of process, consented to the jurisdiction of the Peruvian

courts, and agreed to have that stipulation and consent be conditions of dismissal. Id. at 11. In

addition, Plaintiffs conceded that Peruvian law recognized a cause of action for their claims and

offered a remedy for the property damage and personal injuries alleged. Id.

       In arguing that Peru was not an adequate forum, Plaintiffs alleged that corruption

pervaded the Peruvian judiciary, compromising their ability to be fairly heard. I assessed the

allegations of corruption offered by Plaintiffs, and concluded that “as to the first element of the

[Eurofins] test, although Plaintiffs have shown cause for concern over Peruvian courts, I cannot

say that they are ‘clearly unsatisfactory’ under Piper.” Id. at 20. In particular, I assessed three




                                                  4
main arguments advanced by Plaintiffs, and found none sufficiently persuasive to conclude that

Peru was an inadequate forum.

       As to Plaintiffs’ first argument, I discounted an older well-publicized story about a

Newmont executive successfully pressuring a Peruvian Supreme Court judge to rule favorably in

a case involving Newmont. See id. at 15-16. My conclusion was based on the fact that the event

“occurred some 18 years ago, around the time when the regime of an infamously corrupt

president . . . imploded,” but that “the interim regime change and noted improvements since,”

both in the Peruvian judiciary and at Newmont, mitigated concerns about similar events

recurring. Id.

       Second, I analyzed evidence offered by Plaintiffs regarding Newmont’s influence in the

Peruvian lower courts. Plaintiffs’ attorney in Peru testified to multiple examples of suspicious

behavior in criminal proceedings involving Plaintiffs, including a trial court’s refusal to accept

some of Plaintiffs’ evidence and the prosecutors receiving a copy of a judgment before the

attorney did. Id. at 16-17. While I found the account “concerning,” I noted that “such concern is

mitigated by the fact that the judgment was overturned by the court of appeals on two occasions,

and the Peruvian Supreme Court subsequently upheld that ruling.” Id. at 17. Ultimately, I

concluded that “Plaintiffs were ultimately protected by the very judicial system they ask me to

deem inadequate.” Id.

       Finally, I investigated a particular episode evidencing Newmont’s capture of the Peruvian

lower courts. Plaintiffs asserted that, in criminal proceedings against them in Peru, Newmont’s

lawyer hand-delivered the guilty sentence to the Peruvian judge who, after issuing the sentence,

admitted that Newmont had given an “economic benefit” to the prosecutor to bring the case

against Plaintiffs. Id. at 17-18. Though I found this account “troubling,” my concerns were



                                                 5
mitigated in part by the fact that Plaintiffs had achieved “success . . . in the appellate courts [of

Peru]” in those same criminal proceedings. Id.

         As to the second and third Eurofins factors, I concluded that, on balance, Newmont had

met its burden of showing that the private and public interest factors weighed heavily in favor of

the case being tried in Peru, and outweighed the reduced deference owed to Plaintiffs’ choice of

forum. ECF 92, at 22-28 (relying on the factors established in Gulf Oil Corp. v. Gilbert, 330

U.S. 501 (1947)). I acknowledged that the federal courts often defer to a plaintiff’s choice of

forum, but noted that these Plaintiffs’ choice of forum was not due significant deference because

the federal courts generally do not entitle foreign plaintiffs the same deference as to choice of

forum as domestic citizens. And because the sources of proof and the key witnesses were largely

located in and around Cajamarca, and Delaware had no particular stake in the litigation, the

public and private factors favored dismissal.

         I therefore granted Newmont’s forum non conveniens motion and dismissed Plaintiffs’

Complaint, allowing Plaintiffs to reinvoke the jurisdiction of this Court if the conditions of

dismissal were not met.

             The Court of Appeals opinion

         The Court of Appeals has issued a limited remand for this Court “to reconsider its prior

determination that Peru is an adequate forum.” Acuña-Atalaya v Newmont Mining Corp., 765

Fed. App’x 811, 812 (3d Cir. 2019) (all citations will be to the slip opinion, available at ECF

96). 1 The remand is based upon events affecting the judiciary in Peru that occurred after I first

ruled in April 2018. The Court of Appeals has requested that I evaluate whether these new


1
 I do not read the Court of Appeals’ opinion to question my conclusions that, on balance, Newmont has met its
burden of showing that the private and public interest factors outweigh any deference owed to Plaintiffs’ choice of
forum. See ECF 92, at 21-28.


                                                          6
developments change my conclusion that Peru is an adequate alternative forum. In doing so, the

Court of Appeals has further specified that I reassess adequacy (the first Eurofins factor) by

applying the following standard established by the Eleventh Circuit in Leon v. Millon Air, Inc.,

251 F.3d 1305, 1312 (11th Cir. 2001):

        While the Supreme Court has not yet spoken to particular burdens or standards
        associated with a plaintiff’s assertion of unfair treatment in [the proposed
        alternative forum], the Eleventh Circuit has done so, offering a logical and
        persuasive approach: “defendants have the ultimate burden of persuasion, but only
        where the plaintiff has substantiated his allegations of serious corruption or delay.
        . . . [W]here the allegations are insubstantially supported, . . . a District Court may
        reject them without considering any evidence from the defendant. But where the
        plaintiff produces significant evidence documenting the partiality or delay (in
        years) typically associated with the adjudication of similar claims and these
        conditions are so severe as to call the adequacy of the forum into doubt, then the
        defendant has the burden to persuade the District Court that the facts are otherwise.”

ECF 96, at 7-8 (first bracketed text added). 2

        In practical terms, Leon endorses a three-step analysis when a district court is evaluating

whether a proposed alternative forum is adequate under the first Eurofins factor:

        1. Defendant’s Initial Burden. At the outset, the defendant must show that “there exists

an alternative forum,” a requirement “[o]rdinarily . . . satisfied when the defendant is ‘amenable

to process’ in the other jurisdiction.” Id. at 7 (citing Piper Aircraft, 454 U.S. at 254 n.22). To

satisfy this step, a court can require a defendant to stipulate to service of process and consent to

jurisdiction in the alternative forum, as I did in my initial dismissal. ECF 92, at 22.

        2. Plaintiff’s Burden of Production. If there exists an “alternative forum,” then the

burden shifts to the plaintiff to produce “significant evidence” demonstrating that “the remedy



2
 Leon offers a workable template for addressing the adequacy of the alternative forum. As such, it can be
understood as a refinement of the step-one analysis articulated in Eurofins. In any event, because the Court of
Appeals has requested that I employ Leon’s methodology on remand, it represents the law of the case. See
Christianson v. Cold Indus. Operating Corp., 486 U.S. 800, 816 (1988); Minard Run Oil Co. v. U.S. Forest Service,
549 Fed. App’x 93, 98 (3d Cir. 2013).


                                                        7
offered by the other forum is clearly unsatisfactory.” ECF 96, at 7 (citing Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 254 n.22 (1981)). To demonstrate a clearly unsatisfactory forum, the

plaintiff must do more than simply show that “the law applicable in the alternative forum is less

favorable to the plaintiff’s chance of recovery.” Id. (citing Piper Aircraft, 454 U.S. at 250).

Indeed, “an adequate forum need not be a perfect forum,” and “some inconvenience to litigants

does not indicate that a forum is inadequate.” Leon v. Millon Air, Inc., 251 F.3d 1305, 1311-12

(11th Cir. 2001) (internal quotations omitted). Instead, the plaintiff must produce “significant

evidence” that one or more of the following factors (or related factors) is the case:

        •   The alternative forum is incapable in fact or in law of producing a remedy. ECF
            96, at 7 (noting that “the other forum may not be an adequate alternative . . . where
            the remedy provided by the alternative forum is so clearly inadequate or
            unsatisfactory that it is no remedy at all” (citing Piper Aircraft, 454 U.S. at 254)).

        •   The alternative forum is partial to defendants or will treat the plaintiff unfairly.
            Id. (noting that “the other forum may not be an adequate alternative . . . where the
            plaintiff ‘will be . . . treated unfairly’” (citing Piper Aircraft, 454 U.S. at 254-55)).

        •   The alternative forum is slow or inefficient in adjudicating similar claims. Id.
            (noting that the alternative forum may be inadequate when “delay (in years) typically
            associated with the adjudication of similar claims” (citing Leon, 251 F.3d at 1312)).

        3. Defendant’s Burden of Persuasion. If the plaintiff produces significant evidence that

the alternative forum is “clearly unsatisfactory,” then “the defendant has the burden to persuade

the District Court that the facts are otherwise.” Id. at 7-8; ECF 92, at 9 (“Defendants seeking

dismissal on the basis of [forum non conveniens] bear the burden of persuasion at every stage of

this analysis.”). But “where [plaintiffs’] allegations are insubstantially supported, . . . a District

Court may reject them without considering any evidence from the defendant.” Id.

        As to the changed situation in Peru, the Court of Appeals observed that “there have been

significant factual developments post-dating [the District Court’s] dismissal that cast its ruling in

a different light.” ECF 96, at 4. The panel aptly observed that those later scandals, discussed in

                                                   8
detail below, could call into question various judicial reforms I relied upon in my initial

opinion. 3 It is thus necessary to reopen the inquiry into the adequacy of the Peruvian courts.

             The significant factual developments post-dating this Court’s dismissal

        The significant factual developments post-dating my dismissal collect in two categories:

first, the discovery, through wiretapped recordings of phone conversations, of significant

corruption among senior members of the Peruvian judiciary; and, second, the political clash

between Peru’s legislative and executive branches, followed by subsequent legislative elections.

I discuss each in turn.

        1. The White Collars of the Port case and the resulting states of emergency. In December

2017, local authorities were investigating drug trafficking and organized crime in the Port of

Callao, Peru’s main commercial seaport, located just outside Lima. ECF 101, ¶ 4. As part of the

investigation, the authorities wiretapped and recorded conversations among various suspects.

ECF 101, ¶ 4. Among other things, the recorded phone conversations revealed an expansive

network of corruption involving high-level Peruvian judges and judicial officials, including the

President of the Superior Court of Justice of Callao, the President of the Second Transitory

Criminal Chamber of the Supreme Court, and three members of the National Magistrates

Council, the body responsible for selecting and appointing judges and prosecutors at all levels of

the judiciary. ECF 101, ¶ 4; ECF 108, ¶ III.8. 4



3
  The Court of Appeals noted that the recent disclosures of corruption could “undermine confidence that [the
appellate courts of Peru] can serve as a protection against Newmont’s alleged capture of the lower courts.” ECF 96,
at 6. The panel also suggested that “while the publicity around the recent scandal has not centered on Cajamarca
trial courts,” historic allegations of corruption perpetuated by Newmont may be more likely to recur “in the context
of a judicial system permeated by corruption problems than it would in the absence of such problems.” Id.
4
  See Rebecca Tan, Leaked calls reveal systemic corruption in Peru’s judiciary, sparking flurry of resignations,
Washington Post (July 20, 2018), https://www.washingtonpost.com/news/worldviews/wp/2018/07/20/leaked-calls-
revealsystemic-corruption-in-perus-judiciary-sparking-flurry-of-resignations.


                                                         9
       The audio files were released to the public on July 7, 2018, and the fallout was dramatic.

The Executive Judicial Council—the governing body of the judicial branch—declared the Court

of Appeals of Callao to be in a state of emergency, which by the terms of the decree lasted for

sixty days. ECF 101, ¶ 8. The judiciary’s internal disciplinary body, known as OCMA,

suspended the President of the Callao appeals court, together with four other judges linked to the

scandal, and deactivated the Second Provisional Criminal Chamber of the Supreme Court, the

arm of the Supreme Court whose president was implicated in the audio files. ECF 101, ¶ 8. The

following week, the Executive Judicial Council declared a “state of emergency” for the entire

judicial branch, which lasted for 90 days. The National Council of the Judiciary suspended its

selection processes for judges and prosecutors and, on July 16, 2018, provisionally suspended

César Hinostroza from his position as a Supreme Court judge while investigations against him

continued. ECF 101, ¶ 10. A fortnight after the audio records were released, the head of Peru’s

Supreme Court stepped down, even though he was not personally accused of any wrongdoing.

ECF 101, ¶ 9.

       The reactions from the executive and legislative branches were likewise swift. Martín

Vizcarra, the President of Peru, convened a special session of Congress where he presented a

slate of proposed reforms. ECF 101, ¶ 14-15. Congress investigated possible offenses

committed by the members of the National Magistrates Council, and recommended that all

members be impeached for having committed major offenses to the Constitution, which the

Congress unanimously approved. Peru’s Congress declared a nine-month state of emergency for

the Council and, thereafter, replaced it with a new entity called the National Board of Justice.

ECF 101, ¶ 14-17. The Congress then impeached Hinostroza (the Supreme Court judge) and

banned him from holding public office for ten years. Soon after he was impeached, Hinostroza



                                                10
fled to Spain to avoid prosecution. Finally, Congress approved the proposal presented by the

President to create a Council on Reforming the Justice System, which aimed to “promote and

follow up on the reform of the justice system.” ECF 101, ¶ 19-20.

       The scandal and its aftermath did not stop there. The Executive Judicial Council, the

judiciary’s governing body, which had declared the judicial emergency, was itself declared in

emergency after some of its members were implicated by the scandal. ECF 101, ¶¶ 21-23. Two

more sitting Supreme Court judges were found to be involved, leading to ethics investigations

that remain open. ECF 101, ¶ 13. The acting Attorney General, upon replacing her corrupted

predecessor, declared the Prosecutor’s Office to be in a state of emergency. ECF 101, ¶ 23; ECF

100, Ex. 17.

       In all, as a direct result of the publications of the wiretapped phone conversations, various

Peruvian governmental entities declared five times that various other Peruvian governmental

entities were in states of emergency.

       2. The political clash between Peru’s legislative and executive branches, and the

subsequent legislative elections. In addition to White Collars of the Port case and its aftermath,

Plaintiffs filed three supplemental exhibits that “provide an update about events unfolding in

Peru in response to attempted judicial corruption reforms,” which, they argue, “confirm that

Defendants cannot meet their burden to prove Peru is an adequate alternative forum for this

case.” Plaintiffs’ Notice of Supplemental Evidence, ECF 124. Those exhibits include:

       •   October 2, 2019 (Washington Post)—“Peru Shuts Congress, Triggers a
           Constitutional Crisis.”

       •   October 1, 2019 (Washington Post)—“Peru’s president dissolved Congress. Then
           Congress suspended the president.”

       •   October 1, 2019 (New York Times)—“Who Leads Peru? Power Struggle Creates
           Worst Political Crisis in Decades.”

                                                11
Broadly, each supplemental exhibit discusses events that occurred in Peru in late September

involving a clash between Peru’s executive and legislative branches. At bottom, the President of

Peru (Martín Vizcarra) ordered the dissolution of Congress and, in response, Congress suspended

Vizcarra and nominated his vice president, Mercedes Aráoz, as the new acting head of state.

Those events have been reported widely in the American press. In addition to the articles offered

by Plaintiffs, I have taken notice of various other articles describing the events:

       •   October 3, 2019 (New York Times)—How a Political Crisis Seized Peru: Boom
           Times, Corruption and Chaos at the Top—noting that the “turmoil that has roiled
           Peru for more than a year reached a turning point this week, when the president
           dissolved Congress and a rival briefly claimed to lead the nation. One Peruvian ex-
           president shot himself dead as the police arrived at his door. . . . The head of the
           opposition sits in jail, under investigation herself. And for about a day this week, the
           president and vice president both claimed to rightfully lead Peru.”

       •   October 9, 2019 (Wall Street Journal)—‘God and Money’: Graft in Peru Sparks
           Political Reckoning—noting that President Vizcarra’s dissolution of the opposition-
           controlled Congress was viewed by many “angry lawmakers” as a coup, but “many
           Peruvians saw it as a righteous act, like closing a rowdy red-light district.”

       •   October 10, 2019 (New York Times)—Peru Opposition Leader Keiko Fujimori Is
           Arrested in Corruption Inquiry—noting that “Fujimori, a powerful Peruvian
           politician whose father ruled the country in the 1990s, was arrested in a money
           laundering investigation on Wednesday, calling into question the future of the
           political family and their right-wing populist movement” and that the “arrest came
           just days after the country’s Supreme Court ordered her father, former President
           Alberto Fujimori, back to prison on a human rights abuse conviction, overruling the
           presidential pardon that had freed him in December.”

       •   October 14, 2019 (Reuters)—Peru Lawmaker Files Last-Ditch Legal Appeal Over
           Congress Closure—noting that the “head of Peru’s dissolved Congress presented a
           legal appeal to the country’s top court . . . to suspend the closure of parliament on the
           grounds that President Martín Vizcarra had exceeded his constitutional powers.”

Like the evidence submitted by Plaintiffs, the representative articles listed above describe years

of corruption that have dogged all branches of the Peruvian government, culminating in the

confrontation between Peru’s executive and legislative branches.



                                                 12
         I also have taken notice of two developments out of Peru that could pertain to the indices

of corruption identified by Plaintiffs. Late January, Peru held legislative elections after its

Constitutional Court ruled that the President’s dissolution of the Congress in September 2019

was legal. The New York Times, for example, covered the election as follows:

         •   January 25, 2020—Peruvians to Vote for New Congress as Country Seeks to
             Turn Page on Crisis—“Peruvians will head to the polls on Sunday to choose a new
             Congress that will be in place for just over a year.”

         •   January 26, 2020—Peru Elects Deeply Split Congress With Right-Of-Center
             Tilt—“Peruvians elected a fractured Congress with no clear leadership on Sunday,
             split among 10 parties with a center-right party grabbing the most seats.”

         •   January 27, 2020—‘Stunning Defeat’: Fujimori’s Ghost Fades in Peru After
             Legislative Gamble—“Peruvian President Martin Vizcarra took a gamble last year
             when he shuttered Congress after a bruising battle over a corruption crackdown.”

I consider all these events in reevaluating the adequacy of Peru as an alternative judicial forum. 5


5
  As I noted in my previous opinion, the Federal Rules of Civil Procedure provide that in assessing the adequacy of a
foreign forum, “the court may consider any relevant material or source, including testimony, whether or not
submitted by a party or admissible under the Federal Rules of Evidence.” Fed. R. Civ. P. 44.1; see also ECF 92, at
10 n.6. My consideration of the reporting published in various newspapers but not exhibited by either party falls
within that general allowance and, as before, I have availed myself of the full scope of the parties’ submissions and
material publicly available. Further, the general allowance detailed in Rule 44.1 accords with my ability to “take
judicial notice at any stage of the proceeding of a fact not subject to reasonable dispute that is capable of accurate
and ready determination by resort to a source whose accuracy cannot be reasonably questioned.” Ieradi v. Mylan
Labs., Inc., 230 F.3d 594, 600 n.3 (3d Cir. 2000). To those ends, I have identified articles from major United States
newspapers reporting the events in Peru and attempted to distill from them a common nucleus of facts. I should
note, though, that at least in the case of one newspaper, the difference in content between the newsroom and the
editorial page is stark. The editorial board at the Wall Street Journal published a piece last October in which the
author opined that “Hugo Chávez[’s] [coming] to power in 1999 on a pledge to root out corruption” and “Fidel
Castro’s Cuban revolution [that] derived much of its popular support from widespread disgust with the corruption of
the Batista regime . . . . help[] [to] explain why the unconstitutional dissolution of the Peruvian Congress by
President Martín Vizcarra last week has the region’s democrats on edge.” Mary Anastasia O’Grady, Opinion, The
President of Peru Stages a Coup, Wall Street Journal, Oct. 6, 2019 (accessed online). The Journal’s newsroom, for
its part, took a different perspective. It acknowledged that President Vizcarra’s dissolution of the opposition-
controlled Congress was viewed by many “angry lawmakers” as a coup, but further observed that “many Peruvians
saw it as a righteous act, like closing a rowdy red-light district.” John Otis & Juan Montes, ‘God and Money’: Graft
in Peru Sparks Political Reckoning, Wall Street Journal, Oct. 9, 2019 (accessed online). Newsrooms and editorial
pages are, of course, held to different standards, and I have given the news reports greater weight. Further, the New
York Times, Washington Post, and Wall Street Journal are not the only news outlets covering the scandals in Peru
and their aftermath. See, e.g., Peru in turmoil after President Vizcarra dissolves Congress, BBC News, Oct. 1, 2019
(accessed online); Mariana Sanchez, Peru voters demand corruption-free gov’t, Al-Jazeera, Oct. 16, 2019 (accessed
online). Finally, various Peruvian newspapers, including El Comercio, El Peruano, and La República, along with
myriad other Latin American publications, have covered the scandals and their aftermath relentlessly.


                                                         13
II.    Discussion

       Taking the record as a whole, for the reasons that follow, I conclude that Newmont has

satisfied its ultimate burden to show that Peru is an adequate alternative forum.

           Newmont has shown that Peru is an alternative forum

       Newmont has shown that Peru “exists [as] an alternative forum.” ECF 96, at 7 (quoting

Piper Aircraft, 454 U.S. at 254 n.22). In my previous order, I imposed on Newmont various

conditions of dismissal. ECF 93. I required that Newmont submit to the jurisdiction of the

appropriate court in Peru and for that court to accept jurisdiction; to stipulate that any judgment

entered in Peru qualifies as legally adequate under Delaware law; and to agree not to directly or

indirectly raise objections to any of its agents testifying or providing evidence relevant to the

claims asserted by Plaintiffs, whether such evidence is sought here or in Peru. Newmont did not

lodge objections to any of those conditions before, nor did it seek to litigate the imposition of

those conditions on appeal. ECF 126, at 3:1-14. I will reimpose those conditions on Newmont

now. Because the existence of an alternative forum ordinarily is satisfied by defendant’s

agreement to submit to the jurisdiction of the foreign forum, see Trotter v. 7R Holdings, 873 F.3d

435, 442-43 (3d Cir. 2017), Newmont has demonstrated that Peru exists as an alternative forum.

           Plaintiffs have produced enough evidence to credibly question whether Peru is a
           satisfactory forum

       Because Newmont has demonstrated that Peru exists as an alternative forum, Plaintiffs

must now produce “significant evidence” to demonstrate that “the remedy offered by the other

forum is clearly unsatisfactory.” ECF 96, at 7 (citing Piper, 454 U.S. at 254 n.22). To do so,

Plaintiffs must demonstrate that Newmont’s proposed alternative forum either cannot provide a

remedy, is biased against them or for Newmont, or would be severely slow or inefficient in

adjudicating their claims. Given the posture of the case, it cannot be questioned that Plaintiffs


                                                 14
have satisfied their burden of production here. The Court of Appeals described the White

Collars of the Port scandal and how evidence related to that scandal could “cast a different light”

on my initial determination that Peru was an adequate forum. The Court of Appeals then

supplemented the record with that evidence, ECF 96, at 8, and Plaintiffs have submitted detailed

materials concerning those scandals. ECFs 100, 101. Further, evidence related to that scandal

and related scandals has been made widely available in the public domain.

       Plaintiffs highlight the White Collars of the Port case and its aftermath to question the

general adequacy of the Peruvian courts. In their supplemental filing opposing Newmont’s

motion to dismiss, Plaintiffs contend that “[t]he rot infecting the Peruvian judiciary, which

prompted Peru’s President to lament the ‘collapse’ of the country’s justice system, and Peruvian

officials to declare states of emergency in four separate judicial bodies, precludes a finding that

Peru’s courts are generally adequate.” ECF 99, at 10. Even Newmont, “for the most part, do[es]

not take issue with [Plaintiffs’] general descriptions” of corruption. See Defs. Supp. Reply, at 6,

ECF 107.

       Plaintiffs also reassert the specific evidence of corruption perpetrated by Newmont that

was before me in advance of my initial opinion. ECF 92, at 11-20 (detailing the alleged

corruption in the Peruvian judiciary). Plaintiffs argue that even if this Court found the Peruvian

courts to be generally adequate, “the crisis and the ‘troubling’ evidence of Newmont’s own

corruption preclude a finding that the local courts will fairly hear these Plaintiffs’ claims against

these Defendants.” Id.

       In total, Plaintiffs’ submission of evidence of general and specific corruption, plus the

supervening instances of significant corruption, is enough to satisfy Plaintiffs’ burden to produce

“significant evidence” that the alternative forum is “clearly unsatisfactory.” See ECF 96, at 7.



                                                 15
Newmont no doubt disagrees with the conclusions Plaintiffs draw from these facts, but that

disagreement goes to Newmont’s burden of persuasion, not Plaintiffs’ burden of production,

which I discuss next.

           Defendants have satisfied their burden of persuasion to show that Peru can
           fairly adjudicate Plaintiffs’ legal claims

       Having carefully considered these revelations, and, more importantly, Peru’s response to

them, I conclude that Newmont has carried its ultimate burden to establish Peru as an adequate

alternative forum. In concluding that it has, my analysis proceeds in four parts. First, deeming

an alternative forum inadequate remains the “rare circumstance,” see ECF 96, at 7, and even with

these recent developments, the Department of State has not declared Peru’s legal system

dysfunctional. Second, the Peruvian government swiftly prosecuted the main actors of the White

Collars of the Port case and instigated further reforms in the wake of the scandal, demonstrating

commitment to ensuring that such corruption does not repeat. Third, the White Collars of the

Port case did not involve Cajamarca or the types of claims raised by Plaintiffs, and is

geographically distant, thus discounting the probability that the scandals would cause Plaintiffs

to receive an impartial hearing. Fourth, the specific instances of historic corruption perpetrated

by Newmont are unlikely to recur.

       1. Deeming an alternative forum inadequate is an exceptional conclusion. In ordering

remand, the Court of Appeals has asked me to review newly available evidence only as it might

affect my analysis at Eurofins step one, that is, whether Newmont has shown Peru to be an

adequate alternative forum in light of supervening instances of corruption that came after my

dismissal, none of which involved Newmont. ECF 96, at 8. The parties agree that my analysis

on remand is so limited. ECF 99, at 8; ECF 107, at 3-4.




                                                16
        While the burden of satisfying that factor remains with Newmont, the Supreme Court has

long held that it is the “rare circumstance[]” in which the alternative forum is deemed

inadequate. See Piper Aircraft, 454 U.S. at 254 n.22; see also ECF 96, at 7 (noting that “in the

rare circumstance . . . the other forum may not be an adequate alternative” (cleaned up) 6).

Moreover, as I observed in my initial opinion, theories of “generalized corruption” have “not

enjoyed a particularly impressive track record,” and Newmont had previously shown that

Plaintiffs’ allegations of specific corruption did not render the Peruvian forum unsatisfactory.

ECF 92, at 13. The State Department periodically evaluates the legal systems of foreign nations,

and has not downgraded Peru’s judiciary since my earlier ruling or issued any advisory

contradicting conclusions it drew before the White Collars of the Port case emerged. See ECF

126, at 41:11-42:9 (discussing 2016 and 2019 State Department Human Rights Reports).

        2. Newmont has shown the Peruvian forum to be generally adequate notwithstanding the

serious scandals that have plagued the judiciary for the past two years. Newmont has shown

that Peru remains generally an adequate forum for several reasons. First, the Peruvian

government aggressively pursued administrative, civil, and criminal sanctions for the principal

actors involved in the White Collars of the Port case. The Callao appeals court judge was

suspended, see ECF 101, ¶ 8, then arrested, see ECF 108, ¶ IV.8. All members of the National

Magistrates Council were impeached and dismissed, ECF 101, ¶ 18, the Council was disbanded

and replaced, id., and at least one of the three members implicated in the phone recordings has

been prohibited from leaving the country. ECF 108, ¶ IV.8. César Hinostroza, the Supreme

Court judge caught on the recordings, was suspended from his post and ordered to remain in


6
 This opinion uses (cleaned up) to indicate that extraneous, nonsubstantive information—like brackets, internal
quotation marks, alterations, and citations—has been omitted from quotations. See, e.g., United States v. Steward,
880 F.3d 983, 986 n.3 (8th Cir. 2018); United States v. Reyes, 866 F.3d 316, 321 (5th Cir. 2017).


                                                        17
Peru. He thereafter left Peru but was captured in Spain, and awaits extradition. ECF 101, ¶ 12;

ECF 108, ¶ IV.8.

        Second, the Peruvian government has instituted a series of reforms to ensure similar

instances of corruption do not recur. The National Magistrates Council was abolished and

replaced with a new organization, the National Board of Justice. ECF 101, ¶ 14-17. Peru’s

Congress constituted the Board last year after President Vizcarra proposed it in his package of

judicial reforms. Like the Council it replaced, the Board will appoint judges and prosecutors,

among other positions. As of January 2020, the Board is fully staffed and has begun work. 7

According to its new president, the justice board will spend most of the next few months

reviewing thousands of cases ruled on by the Magistrates Council concerning appointments,

ratifications and disciplinary processes of judges and prosecutors. Plaintiffs argue that the

“reform efforts implemented by the Peruvian government” to address the “structural problems”

that made the corruption possible “are insufficient.” ECF 99, at 6. But much of Plaintiffs’

evidence centers on the corruption infecting the National Magistrates Council and the difficulty

the National Board of Justice had in becoming fully staffed. See, e.g., ECF 126, at 10:7-13:16.

Both problems have since been rectified.

        Third, the political instability resulting from the scandals seems to have calmed. Peru

held legislative elections in late January and the political party targeted by the government for its

ongoing role in corruption lost badly. 8 In Leon, the Eleventh Circuit case on which the Court of

Appeals relied in ordering remand, the court declined to find Ecuador inadequate despite a



7
  See National Board of Justice begins its task, reviewing court appointments, Peruvian Times (Jan. 22, 2020)
(accessed online).
8
 Marcelo Rochabrum, ‘Stunning Defeat’: Fujimori’s Ghost Fades in Peru After Legislative Gamble, Reuters (Jan.
27, 2020) (accessed online).


                                                        18
“military coup” that had occurred just months before the district court’s opinion and that had

“overthrown the democratically elected president.” 251 F.3d at 1313 n.3. The Leon Court

reasoned that the coup was of little relevance to the forum-adequacy analysis because the

litigants “were private parties only” and the case “implicate[d] no sovereign interests.” Id. The

court further noted that there was “some reason to believe that the Ecuadorian government has

stabilized in the past year,” and cited to a news report that “describe[ed] peaceful protests on

[the] anniversary of [the] coup, without backing from the armed forces.” Id. The circumstances

in Peru seem more placid than the circumstances at play in Leon.

       In all, the Peruvian government appears to have taken appropriate steps to address the

scandals that have plagued the judiciary, and those steps suggest that corruption is not a feature

of the judiciary or the current political regime. None of the declared states of emergency halted

the normal adjudication of cases. All states of emergencies have since expired by their own

terms, and the most relevant one (the judicial state of emergency) expired last year. As in Leon,

the parties to this case and the subject matter involved “implicate no sovereign interests.” Peru

held legislative elections, and no major entity is challenging the results. As it stands, the

Peruvian government appears imperfect, but functional.

       3. The White Collars of the Port case did not involve Cajamarca or the types of claims

raised by Plaintiffs. In Leon, the Court focused its forum-adequacy analysis on whether the

defendants had persuaded the Court that the alleged corruption was the type “typically associated

with the adjudication of similar claims [to plaintiffs’ claims]” and “so severe as to call the

adequacy of the forum into doubt.” Id. at 1312. Here, most corruption constituting the White

Collars of the Port case had nothing to do with the adjudication of cases. As Newmont

demonstrates, the corruption mostly involved efforts by officials to trade their powers for certain



                                                 19
personal benefits. ECF 108, ¶¶ II.3.b, III.11. Newmont points out that the investigations

resulting from the scandals have “uncovered only a few instances of corrupt actors who have

manipulated or otherwise influenced the outcome of pending cases.” ECF 107, at 8. Any such

instance of case manipulation is no doubt serious, as Newmont concedes. Id. But such limited

instances of corruption do not speak directly to whether these Plaintiffs can obtain a fair hearing

in Peruvian courts, or suggest that the entire Peruvian judiciary is compromised. Plaintiffs argue

that “[t]he scandal implicated the whole of Peru’s judiciary, and there are surely more revelations

to come.” ECF 113, at 3. That may have been true when the scandal was fresh, but given the

reforms instigated by the government that eventuality seems unlikely now.

         4. Newmont also has shown that the specific instances of corruption highlighted by

Plaintiffs are unlikely to recur. Finally, Newmont demonstrates that the corruption comprising

the White Collars of the Port case does not make the historic allegations of corruption

perpetuated by Newmont likely to occur again. Take, for instance, Newmont’s alleged

corruption of the Cajamarca judiciary in cases involving Plaintiffs. Plaintiffs have identified

various instances of suspicious court behavior in criminal proceedings that they have participated

in. Plaintiffs claim that a trial court refused to accept some of Plaintiffs’ evidence. Plaintiffs

also assert that, in criminal proceedings against them in Peru, Newmont’s lawyer hand-delivered

the guilty sentence to the Peruvian judge who, after issuing the sentence, admitted that Newmont

had given an “economic benefit” to the prosecutor to bring the case against Plaintiffs. To

support these allegations, Plaintiffs rely on sworn declarations. See ECF 99, at 7; Vasquez Decl.,

Ex. 19, ECF No. 43-1; Ysidora Chaupe Decl., Ex. 6, ECF No. 27-1. 9


9
 Newmont seems to discount the veracity of sworn testimony, noting that Plaintiffs’ “only ‘evidence’ consists of
declarations from Plaintiffs’ Peruvian counsel and one of the Plaintiffs.” ECF 107, at 12. I am not as willing to do
so. Testimony under oath, to which we attach the penalty of perjury, must be accorded substantial weight. In cases
alleging fraud, testimony of this sort could form the bulk of the evidence. If Newmont or its agent had given the

                                                         20
         To combat Plaintiffs’ allegations, Newmont offers two forms of evidence. First,

Newmont submits its own declarations, declaring Plaintiffs’ assertions false. ECF 107, at 12-13.

If all I had before me were competing declarations, then Newmont might not be able to carry its

burden of persuasion on this issue. But Newmont offers additional evidence. Newmont

demonstrates that, notwithstanding the supervening corruption scandals, Plaintiffs have

succeeded within the very judicial system they ask me to deem inadequate. Plaintiffs have

prevailed against Newmont before the Cajamarca trial court, the regional appeals court, and the

Peruvian Supreme Court. ECF 107, at 13 (citing dockets). The Court of Appeals instructed this

Court to determine whether “corruption in the appellate courts of Peru” could “undermine

confidence that they can serve as protection against Newmont’s alleged capture of the lower

courts.” ECF 96, at 6. It should not. As Newmont observes, Plaintiffs have received favorable

decisions from every level of the Peruvian court system, including during the pendency of the

White Collars of the Port scandal. ECF 108, ¶ II.3.c.

         Plaintiffs also reassert as evidence Newmont’s corruption of a Peruvian Supreme Court

judge. In 2000, Newmont Second Capital Corporation and several other entities were seeking

control of Yanacocha. The fight for control became tied up in the Peruvian courts. Lawrence

Kurlander, a Cornell-trained lawyer who was then a Newmont executive, allegedly asked

Vladimiro Montesinos, then head of Peru’s secret police, to intervene with the Peruvian courts to

ensure that Newmont’s interests would be protected. See ECF 43-1, Ex. 1, ¶ 9. Montesinos

subsequently pressured a Supreme Court judge to protect Newmont’s interests and that judge




prosecutor an economic benefit to rule in its favor, which was thereafter disclosed by the judge, it is plausible that
the only evidence would be a witness’s testimony recounting the disclosure.


                                                           21
cast the decisive vote in Newmont’s favor. ECF 92, at 11. Kurlander has conceded that he

visited Montesinos on Newmont’s behalf, but denies doing anything untoward. 10

        In my initial opinion, I concluded that such an episode was unlikely to recur. For one, the

original corrupting happened two decades ago under the infamously corrupt Fujimori regime.

See id. at 16. I recognized that the “interim regime change and noted improvements” in the

ensuing decades made it unlikely that Newmont would try again to corrupt a court official. The

Court of Appeals questioned whether the recent instances of corruption “call[ed] into question

these ‘noted improvements.’” ECF 96, at 5-6. It is true that some corruption can make other

corruption more likely, but Newmont shows how Plaintiffs’ evidence is lacking here. The

corruption allegedly perpetuated by Kurlander and other Newmont executives involved the

intelligence agencies of the executive branch. Since then, the dictatorial regime led by Fujimori

ended, Fujimori himself has spent much of the last decade in prison, and recent national elections

decimated whatever control his legacy political party may have had.

        Moreover, the circumstances here differ markedly from the actual corruption perpetrated

by Kurlander and other executives in the late 1990s. After Kurlander visited Montesinos,

Newmont succeeded in its attempt to acquire Yanacocha. Now, by contrast, action by the

Peruvian government has led to Yanacocha suspending its mining operations in the region in



10
   A recording of Kurlander’s conversation with Montesinos has been published, and Kurlander has conceded its
authenticity. According to Kurlander, he first went to the United States government for assistance with Newmont’s
bid to acquire Yanacocha, but officials declined to intervene. Instead, according to Kurlander, the United States
government encouraged him to visit Montesinos. Kurlander admits that he went to Montesinos to help Newmont
“level the playing field,” but denies ever paying him a bribe. According to Kurland, Newmont was “very confident
that we would win on the merits, but that if there was inappropriate behavior, we couldn’t win.” Kurlander and
Newmont were worried that the French government—their main adversary in their attempt to acquire Yanacocha—
was acting improperly. Kurlander claims he “was not asking for anybody to intervene on our behalf,” only “asking
[the Peruvian government] to stop the French from doing what they were doing. Period.” See Interview with Larry
Kurlander, https://www.pbs.org/frontlineworld/stories/peru404/kurlander.html (transcript of interview that took
place in May and September of 2005). For additional in-depth reporting, see Jane Perlez and Lowell Bergman,
Tangled Strands in Fight Over Peru Gold Mine, N.Y. Times (June 14, 2010) (accessed online).


                                                       22
which Plaintiffs reside. Moreover, Plaintiffs have acknowledged various ways the Peruvian

government has been responsive to their concerns. Plaintiffs state that the government “will

travel to Tragadero Grande twice a month . . . to verify [their safety],” and that it “will also pay

for [their] phone bills.” ECF 1, ¶ 350. Plaintiffs also have acknowledged that the Peruvian

Minister of Justice and Human Rights affirmed that the “government was coordinating with the

police on a protection plan” for Plaintiffs. Id. ¶ 351. And since at least 2015, the Peruvian

National Police have not been involved with Yanacocha’s exercises of its possessory defense

against Plaintiffs. See ECF 37, at 6 n.4. At argument, counsel for Plaintiffs acknowledged that

Newmont was honoring its commitment to allow Plaintiffs access to the disputed land. ECF

126, at 6:8-7:5.

       Newmont, to its credit, appears to have engaged in serious corporate reforms in its own

right. Kurlander retired from the company in 2002, and Newmont has since developed a robust

and rigorously enforced ethics and compliance program. Declaration of Nancy Lipson ¶¶ 2-4,

ECF 109. That program prohibits the kind of corrupt conduct Kurlander and other Newmont

executives allegedly engaged in twenty years ago, as well as the kind of conduct Plaintiffs allege

will happen if these cases are heard in Peru. As I recognized in my initial opinion, Newmont has

endorsed and adopted established human rights frameworks such as the United Nations Guiding

Principles on Business and Human Rights and the Voluntary Principles on Security and Human

Rights, in addition to a series of internal policies and standards. Newmont also has made efforts

to investigate alleged abuses by their subsidiaries. See ECF 92, at 18-20. Further, if the kind of

conduct Plaintiffs allege will happen if these cases are heard in Peru does happen, Newmont




                                                 23
executives could easily run afoul of certain United States laws, including the Foreign Corrupt

Practices Act. 11

        For these reasons, I conclude that the recent developments in Peru do not disturb my

initial conclusion that, under the appropriate forum non conveniens framework, Newmont has

carried its burden to demonstrate that Peru is an adequate alternative judicial forum. Because the

other forum non conveniens remain in favor of dismissing this case, I will grant Newmont’s

motion, subject to the various conditions attached to the Order.

III.    Conclusion

        On June 20, 2014, Judge Thomy Paul Padilla Mantilla held an oral hearing involving

various of the Plaintiffs here for their alleged crime of “usurpation” against Yanacocha.

According to a record of that hearing, upon its completion, a French national, apparently not

affiliated with either party, approached the Judge as an outside observer with an admonition: “A

fin de indicarme que sobre este proceso se encuentran los ojos del mundo,” she said—the eyes of

the world are watching how these proceedings unfold. See ECF 111, Ex. C, at 165, 192. As

noted in my earlier opinion, Plaintiffs have generated intense interest in their cause, with all the

salutary effects such public attention brings.

        Corruption of courts by private actors is pernicious. But attempts to corrupt need not

disable independent judiciaries from delivering equal justice under law. What is most pertinent

here is the response in Peru from the public and other governmental institutions when the



11
  This is not simply hypothetical. Mr. Kurlander identified the Foreign Corrupt Practices Act as a piece of evidence
in his favor for why he could not have bribed Peruvian officials. But Kurlander’s argument is a tautology. Every
criminal act is committed against the backdrop of some law prohibiting that act. It is thus no defense to an
accusation of criminality that criminality was impossible because the law made it so. Nevertheless, Kurlander’s
awareness that the law could apply to the bribing of a foreign official—the same kind of bribery Plaintiffs are
predicting could happen here—suggests that the Newmont executives were undoubtedly aware of various legal
limits on their behavior. See Interview with Kurlander, supra note 10.


                                                        24
integrity of its judiciary was compromised. That response has shown a determination to restore

the credibility of the courts, and there has been objectively observable progress in doing so.

Newmont has satisfied me that the entire judiciary of Peru cannot be deemed inadequate, and

further satisfied me that Plaintiffs here, citizens and natives of Peru, can be treated fairly by

Peruvian courts in a dispute involving a United States corporation.

       I will therefore grant Newmont’s motion to dismiss, subject to the same conditions set

forth in my earlier Order.




                                                          /s/ Gerald Austin McHugh
                                                       Gerald Austin McHugh
                                                       United States District Judge




                                                  25
